772 N.W.2d 373 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donielle Marwan STANSBERRY, Defendant-Appellant.
Docket No. 137590. COA No. 286816.
Supreme Court of Michigan.
September 28, 2009.

Order
By order of February 24, 2009, the application for leave to appeal the September 9, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Jackson (Docket No. 135888). On order of the Court, the case having been decided on July 10, 2009, 483 Mich. 271, 769 N.W.2d 630 (2009), the application is again considered, and it is DENIED, because we are not persuaded that the *374 question presented should be reviewed by this Court.